The Honorable Rebecca McDowell Cook Missouri Secretary of State State Capitol Building Jefferson City, MO  65101
Dear Secretary Cook:
You have submitted to us a statement of purpose prepared pursuant to Section 116.334, RSMo 1994. The statement which you have submitted is as follows:
     Shall Article VI of the Missouri Constitution be amended to permit counties, cities, towns and villages to regulate the size, number, height, placement, spacing, design and lighting of signs and billboards and to permit such local governments to require removal of non-conforming signs and billboards, provided such authority shall be limited by the free speech clauses of the state and federal constitutions and by federal law and the local governments must compensate for removal of signs and billboards if required by federal constitution or federal law?
See our Opinion Letter No. 101-97.
Pursuant to Section 116.334, we approve the legal content and form of the proposed statement. Since our review of the statement is mandated by statute, no action we take with respect to such review should be construed as an endorsement of the petition or as the expression of any view regarding the objectives of its proponents.
Under the provisions of Section 116.334, the approved statement of purpose, unless altered by a court, is the petition title for the measure circulated by the petition and the ballot title if the measure is placed on the ballot.
Sincerely,
                                  JEREMIAH W. (JAY) NIXON Attorney General